

	

		II

		109th CONGRESS

		2d Session

		S. 2462

		IN THE SENATE OF THE UNITED STATES

		

			March 28, 2006

			Ms. Snowe (for herself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To permit startup partnerships and S corporations to

		  elect taxable years other than required years.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Small Business Tax Flexibility Act

			 of 2006.

		2.Qualified small

			 businesses election of taxable year ending in a month from April to

			 November

			(a)In

			 generalPart I of subchapter E of chapter 1 of the Internal

			 Revenue Code of 1986 (relating to accounting periods) is amended by inserting

			 after section 444 the following new section:

				

					444A.Qualified

				small businesses election of taxable year ending in a month from April to

				November

						(a)General

				ruleA qualified small business may elect to have a taxable year,

				other than the required taxable year, which ends on the last day of any of the

				months of April through November (or at the end of an equivalent annual period

				(varying from 52 to 53 weeks)).

						(b)Years for which

				election effectiveAn election under subsection (a)—

							(1)shall be made not

				later than the due date (including extensions thereof) for filing the return of

				tax for the first taxable year of the qualified small business, and

							(2)shall be

				effective for such first taxable year or period and for all succeeding taxable

				years of such qualified small business until such election is terminated under

				subsection (c).

							(c)Termination

							(1)In

				generalAn election under subsection (a) shall be terminated on

				the earliest of—

								(A)the first day of

				the taxable year following the taxable year for which the entity fails to meet

				the gross receipts test,

								(B)the date on which

				the entity fails to qualify as an S corporation, or

								(C)the date on which

				the entity terminates.

								(2)Gross receipts

				testFor purposes of paragraph (1), an entity fails to meet the

				gross receipts test if the entity fails to meet the gross receipts test of

				section 448(c).

							(3)Effect of

				terminationAn entity with respect to which an election is

				terminated under this subsection shall determine its taxable year for

				subsequent taxable years under any other method that would be permitted under

				subtitle A.

							(4)Income

				inclusion and deduction rules for period after terminationIf the

				termination of an election under paragraph (1)(A) results in a short taxable

				year—

								(A)items relating to

				net profits for the period beginning on the day after its last fiscal year-end

				and ending on the day before the beginning of the taxable year determined under

				paragraph (3) shall be includible in income ratably over the 4 taxable years

				following the year of termination, or (if fewer) the number of taxable years

				equal to the fiscal years for which the election under this section was in

				effect, and

								(B)items relating to

				net losses for such period shall be deductible in the first taxable year after

				the taxable year with respect to which the election terminated.

								(d)DefinitionsFor

				purposes of this section—

							(1)Qualified small

				businessThe term qualified small business means an

				entity—

								(A)(i)for which an election

				under section 1362(a) is in effect for the first taxable year or period of such

				entity and for all subsequent years, or

									(ii)which is treated as a partnership

				for the first taxable year or period of such entity for Federal income tax

				purposes,

									(B)which conducts an

				active trade or business or which would qualify for an election to amortize

				start-up expenditures under section 195, and

								(C)which is a

				start-up business.

								(2)Start-up

				businessFor purposes of paragraph (1)(C), an entity shall be

				treated as a start-up business so long as not more than 75 percent of the

				entity is owned by any person or persons who previously conducted a similar

				trade or business at any time within the 1-year period ending on the date on

				which such entity is formed. For purposes of the preceding sentence, a person

				and any other person bearing a relationship to such person specified in section

				267(b) or 707(b)(1) shall be treated as one person, and sections 267(b) and

				707(b)(1) shall be applied as if section 267(c)(4) provided that the family of

				an individual consists of the individual's spouse and the individual's children

				under the age of 21.

							(3)Required

				taxable yearThe term required taxable year has the

				meaning given to such term by section 444(e).

							(e)Tiered

				structuresThe Secretary shall prescribe rules similar to the

				rules of section 444(d)(3) to eliminate abuse of this section through the use

				of tiered

				structures.

						.

			(b)Conforming

			 amendmentSection 444(a)(1) of such Code is amended by striking

			 section, and inserting section and section

			 444A.

			(c)Clerical

			 amendmentThe table of sections for part I of subchapter E of

			 chapter 1 of such Code is amended by inserting after the item relating to

			 section 444 the following new item:

				

					

						Sec. 444A. Qualified small

				businesses election of taxable year ending in a month from April to

				November.

					

					.

			(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			

